                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW MEXICO

PHI AIR MEDICAL, LLC,

       Plaintiff,


vs.                                                          Case No. 18 CV 382 JAP/SCY


NEW MEXICO OFFICE OF SUPERINTENDENT
OF INSURANCE, and
JOHN G. FRANCHINI, Superintendent of Insurance
in his official capacity, and
JEREMY RODRIQUEZ-ORTEGA, Compliance Officer,
New Mexico Officer of Superintendent of Insurance, Managed
Health Care Bureau, in his official capacity,

       Defendants.


                   MEMORANDUM OPINION AND ORDER
      DISMISSING COMPLAINT AND COUNTERCLAIM WITHOUT PREJUDICE
               FOR LACK OF SUBJECT MATTER JURISDICTION

       In DEFENDANT-COUNTERCLAIMANTS’ MOTION FOR JUDGMENT ON THE

PLEADINGS (Doc. No. 20) (Motion), Defendants the New Mexico Officer of Superintendent of

Insurance (OSI) and John G. Franchini (Superintendent)1 (together the OSI Defendants) ask the

Court to dismiss Plaintiff PHI Air Medical, LLC’s (PHI’s) claims for declaratory judgment and

injunction as set forth in the COMPLAINT (Doc. No. 1) (Complaint). The OSI Defendants ask

the Court to grant declaratory judgment in their favor as requested in the ANSWER TO

COMPLAINT [Doc. 1] AND COUNTERCLAIM FOR DECLARATORY JUDGMENT (Doc.

No. 10) (Counterclaim). The Motion is fully briefed. See PHI’s RESPONSE TO MOTION FOR


       1
       The Court dismissed Defendant Rodriguez-Ortega from this case under Rule 21. See MEMORANDUM
OPINION AND ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS DEFENDANT JEREMY
RODRIQUEZ-ORTEGA PURSUANT TO FED. R. CIV. P. 21 (Doc. No. 38) and ORDER CORRECTING
MEMORANDUM OPINION AND ORDER (Doc. No. 43).

                                                     1
JUDGMENT ON THE PLEADINGS (Doc. No. 28) (Response); and REPLY IN SUPPORT OF

[20] DEFENDANTS-COUNTERCLAIMANTS’ MOTION FOR JUDGMENT ON THE

PLEADINGS (Doc. No. 29) (Reply).2

       In the Complaint, PHI asks the Court to enter declaratory judgment that under the Airline

Deregulation Act (ADA), 49 U.S.C. § 41713(b)(1), the New Mexico insurance laws prohibiting

the balance billing of air ambulance patients are preempted and unenforceable. PHI also asks the

Court to enjoin the OSI Defendants from enforcing New Mexico insurance laws against PHI and

other air ambulance providers. (Compl. at p.11.)

       In the Counterclaim, the OSI Defendants allege that under the McCarran-Ferguson Act,

15 U.S.C. § 1012(b) (MFA), New Mexico insurance laws prohibiting balance billing of patients

covered by managed health care plans remain valid because the state laws were enacted for the

purpose of regulating the “business of insurance.” Id.

       Because the Court lacks subject matter jurisdiction over the claims in the Complaint and

the Counterclaim, the Court will dismiss the Complaint and the Counterclaim without prejudice.

I.     BACKGROUND

       PHI is an air ambulance company registered in Louisiana and headquartered in Phoenix,

Arizona. (Compl. ¶ 14.) PHI is certified as a Part 135 Air Carrier by the Federal Aviation

Administration. (Id. ¶ 1, Exs. A & B.) PHI is licensed by the New Mexico Department of Health

to provide air ambulance services to New Mexico residents from bases in Albuquerque, Socorro,

and Grants, New Mexico. (Id.)




         2
           The Court has also considered the NOTICE OF SUPPLEMENTAL AUTHORITY FOR [20]
DEFENDANTS-COUNTERCLAIMANTS’ MOTION FOR JUDGMENT ON THE PLEADINGS (Doc. No. 34)
and the NOTICE OF SUPPLEMENTAL AUTHORITY IN SUPPORT OF RESPONSE BY
PLAINTIFF/COUNTER-DEFENDANT’S (sic) TO MOTION FOR JUDGMENT ON THE PLEADINGS (Doc.
No. 35).

                                                    2
        A.       R.W. transported from Grants, N.M. to Albuquerque, N.M.

        On April 11, 2016, PHI provided emergency air transportation to R.W., a stroke patient,

from Grants, New Mexico to Presbyterian Hospital in Albuquerque, New Mexico. (Id. ¶ 27.)

R.W. was covered by a Group Care Connect Gold HMO plan (R.W.’s Plan) issued by New

Mexico Health Connections (NMHC). (Id. ¶ 28.) On May 3, 2016, PHI submitted an invoice in

the amount of $46,620.00 to NMHC for the transportation services. (Id.) The invoiced amount

consisted of a base rate of $25,678.00 plus $283.00 per loaded mile for the 74-mile trip. (Id. ¶

29.) PHI was an out-of-network provider under R.W.’s Plan. (Id. Ex. C.) R.W.’s Plan provided

that if a member requires emergency services from an out-of-network provider, NMHC will

cover those services at the in-network benefit level. (Id.) Hence, R.W.’s Plan covered out-of-

network services up to the “usual, customary, and reasonable amount” as determined by NMHC.

(Id.; Compl. Ex. C at 2.) Under R.W.’s Plan, R.W. is required to pay a $100 co-pay to NMHC

for PHI’s services, and R.W. made that co-payment. (Id.) NMHC paid PHI $15,658.86, using a

base rate of $13,808.86 plus $25.00 per loaded mile, which is its usual, customary, and

reasonable rate for helicopter transport. (Id. ¶ 30; Ex. C.)3 The unpaid balance of PHI’s invoice is

$30,961.14. (Id. Ex. C.)

                 1. Internal Review with NMHC.

        PHI, using NMHC’s internal review process, appealed the deficient reimbursement. (Id. ¶

31.) NMHC denied PHI’s request for additional reimbursement. (Id.) PHI then billed R.W. for

the unpaid balance. (Id.)




        3
         In Bulletin 2017-009, the OSI noted that R.W.’s representative, Frank Melendez, an employee benefits
manager with Berger-Briggs Insurance, opined that the payment from R.W.’s Plan was based on the Medicare
reimbursement rate table. (Compl. Ex. E.)

                                                           3
               2. External Review with the OSI.

       On January 25, 2017, R.W. filed an external review request with the OSI under

13.10.17.23 NMAC. [R.W.] v. NMHC, OSI File No. 17-0086-EXTR-ADMIN. (Id. ¶ 32.) R.W.

disputed the decision by NMHC to partially deny coverage for “emergency air transport services

supplied by [PHI].” (Compl. Ex. C.) PHI was not a party to the external review proceeding. The

OSI issued an ORDER GRANTING REQUEST FOR EXTERNAL REVIEW (Compl. Ex. C)

(R.W.’s Order). In R.W.’s Order, the OSI determined that “[t]he New Mexico Patient Protection

Act requires that managed health care plans shall provide reasonable access to health care

services including access to emergency care that is immediately available without prior

authorization at no additional cost to the patient. (Id. ¶ 17, citing NMSA 1978 § 59A-57-

4(B)(3)(d)). Section 59A-57-4(B)(3)(d) states:

               B. The regulations adopted by the department [OSI] to protect patient
               rights shall provide at a minimum that
               …
                       (3) in providing reasonable accessible health care services that are
                       available in a timely manner, a managed health care plan shall
                       ensure that
                       …
                               (d) emergency care is immediately available without prior
                               authorization requirements, and appropriate out-of-network
                               care is not subject to additional costs[.]

NMSA 1978 § 59A-57-4(B)(3)(d).

       The OSI noted that NMHC did not dispute that emergency transport was medically

appropriate and necessary, and also observed that NMHC made partial payment for the charges

in the amount of $15,658.86, “which it considers to be the usual, customary and reasonable

charges for the service.” (Compl. Ex. C at p. 2.) The OSI discussed PHI’s claim against NMHC

on R.W.’s behalf requesting that NMHC reconsider its payment decision, and the OSI

recognized that NMHC had denied that claim and that PHI “continues to seek payment for the

                                                    4
balance of the bill from [R.W.]” (Id.) The OSI stated that the Superintendent has been asked to

determine whether R.W. or NMHC “is responsible for the balance due on [PHI’s] invoice.” (Id.

at p. 5.) In the order portion of the opinion, the OSI determined that because R.W. had paid

NMHC the $100 co-pay under R.W.’s Plan, and because the NMPPA “prevents balance billing

for emergency services beyond the contractual cost sharing provision of a plan,” R.W. was not

responsible for the balance due on PHI’s invoice. (Id. at p. 5.) However, the OSI also determined

that since the OSI “does not have jurisdiction over contractual matters between carriers and

providers,” the OSI made “no determination about whether NMHC was responsible for the

balance due on [PHI’s] invoice.” (Id.)

       B.      R.C. transported from Socorro, N.M. to Albuquerque, N.M.

       On June 7, 2016, PHI provided emergency air transportation services to R.C. from

Socorro, New Mexico to Lovelace Women’s Hospital in Albuquerque, New Mexico after R.C.

suffered an episode of diabetic ketoacidosis. (Id. ¶ 35.) R.C. was covered by NMHC’s Group

Care Connect Gold HMO (R.C.’s Plan). (Id. ¶ 36, Ex. D.) On June 27, 2016, PHI submitted an

invoice for the transportation services to NMHC in the amount of $47,186.00, using the same

base rate and mileage rate for R.C.’s 76-mile trip that had been used for R.W.’s 74-mile trip. (Id.

¶ 37, Ex. D.) PHI was an out-of-network provider under R.C.’s Plan. (Id. Ex. D.) NMHC

reimbursed PHI in the amount of $15,708.86 based on its determination of the usual, customary,

and reasonable charge for helicopter transport. (Id. ¶ 38, Ex. D.) The unpaid balance of PHI’s

invoice is $31,377.14. (Id. Ex. D.) Like R.W., R.C. was required to pay a $100 co-pay to NMHC

for PHI’s emergency transport services, and R.C. made that co-payment. (Id. Ex. D.)




                                                     5
                      1.      Internal Review

        PHI appealed the deficient reimbursement internally with NMHC. PHI also filed on

January 10, 2017 a grievance with the OSI regarding underpayment. NMHC refused to pay PHI

any additional reimbursement. Accordingly, PHI billed R.C. for the balance due. (Id. ¶ 39.)

                      2.      External Review

        On January 24, 2017, R.C. filed an external review request with the OSI under

13.10.17.23 NMAC. (Id. ¶ 40.) [R.C.] v. New Mexico Health Connections, OSI File No. 17-

00066-EXTR-ADMIN. PHI was not a party to the external review proceeding. On August 7,

2017, the OSI issued the ORDER GRANTING REQUEST FOR EXTERNAL REVIEW

(Compl. Ex. D) (R.C.’s Order). In R.C.’s Order, the OSI determined that under NMSA 1978 §

59A-57-4(B)(3)(d) a health insurer cannot impose additional cost on an insured for appropriate

out-of-network emergency care. (Id. ¶ 41, Ex. D.) The OSI observed that NMHC did not dispute

that emergency transport was medically appropriate and necessary, and also noted that NMHC

made partial payment for the charges. (Id. at p. 3.) The OSI recognized that NMHC denied that

claim and that PHI “is seeking payment for the balance of the bill from [R.C.]” (Id. at p. 5.) The

OSI decided that because R.C. had paid the required $100 co-pay, R.C. was not responsible for

the balance due on PHI’s invoice. (Id.) The OSI stated that the OSI “does not have jurisdiction

over contractual matters between carriers and providers,” therefore, the OSI made “no

determination about whether NMHC was responsible for the balance due on [PHI’s] invoice.”

(Id.)

        Nobably the OSI did not determine in either R.W.’s Order or R.C.’s Order that PHI was

in violation of the NMPPA’s prohibition of balance billing. In those orders, the OSI ruled only




                                                    6
that as between the patient and the insurer, the patient was not responsible for the balance due on

PHI’s invoice.

                 C.   OSI Bulletin 2017-009

       On July 31, 2017 the OSI issued a bulletin to ALL HEALTH CARE PLANS THAT

OFFER COVERAGE OF EMERGENGY HEALTH CARE SERVICES OTHER THAN ON

AN INDEMNITY BASIS (Bulletin). (Compl. Ex. E.) The bulletin interpreted several New

Mexico Insurance Code requirements for health insurance carriers offering emergency care

coverage in New Mexico: NMSA 1978 §§ 59A-2-8 (powers of the Superintendent), 59A-2-10

(orders effective when signed by Superintendent), 59A-4-3 (allowing Superintendent to direct an

inquiry into any person subject to supervision under the Insurance Code), 59A-22A-5 (governing

preferred provider plans), 59A-57-4 (governing managed health care plans), and 13.1.2. et seq.

NMAC (governing the issuance of Bulletins) and 13.10.21.8(D)(6) NMAC (governing HMOs).

       In the Bulletin, Superintendent Franchini interpreted NMSA §§ 59A-57-4(B)(3)(d), 59A-

22A-5, and 13.10.21.8(D)(6) NMAC:

               The New Mexico Patient Protection Act (NMPPA) requires that managed
       health care plans provide “emergency care [that is] immediately available without
       prior authorization requirements, and appropriate out-of-network emergency care
       is not subject to additional costs” to the covered person. See Section 59A-57-
       4(B)(3)(d) NMSA 1978 (emphasis added). Additionally, New Mexico’s Preferred
       Provider Arrangements Law (NMPPAL) requires health benefit plans with
       preferred provider arrangements to include a provision that “if a covered person
       receives emergency care for services specified in the preferred provider
       arrangement and cannot reasonably reach a preferred provider that emergency
       care rendered during the course of the emergency will be reimbursed as though
       the covered person had been treated by a preferred provider.” See Section 59A-
       22A(A)(1) NMSA 1978. Both the NMPPA and the NMPPAL provide these
       protections with respect to out-of-network emergency services and therefore
       prohibit balance billing for out-of-network emergency care for persons covered by
       managed health care and preferred provider plans.




                                                    7
                 The same protection is extended to subscribers covered by HMO plans.
         These regulations require “appropriate out-of-network emergency care shall be
         provided to a covered person without additional cost.” See 13.10.21.8(D)(6)
         NMAC.
                 Accordingly, the [OSI] interprets Sections 59A-4(B)(3)(d) and 59A-22A-
         5, and 13.10.21.8(D)(6) NMAC to require insurers to hold their covered persons
         harmless for balance bills for out-of-network emergency care services. Nothing in
         this bulletin shall be interpreted to require insurers to pay for non-emergent care
         provided to covered persons at out-of-network emergency facilities.

(Id.)

         II.      SUBJECT MATTER JURISDICTION

         In the Complaint, PHI invokes the Court’s subject matter jurisdiction under 28 U.S.C. §

13314 and asks the Court to enter a judgment declaring that the ADA preempts the New Mexico

statutes and regulations as enforced by the OSI Defendants. (Compl. ¶ 11.)5 In the Counterclaim,

the OSI Defendants invoke this Court’s jurisdiction under the Declaratory Judgments Act 28

U.S.C. § 22016 asking the Court to enter a judgment declaring that PHI “is subject to NMSA

1978 § 59A-57-4(B)(3)(d), … that [the provision] is not preempted by the ADA, [and] … that

[PHI] may not engage in the practice of Balance Billing for its emergency services provided to a

covered person[.]” (Countercl. at p. 10.) The OSI Defendants claim that the “OSI continues to



         4
            PHI also claims this Court has jurisdiction under 28 U.S.C. § 1337 because this case arises under the
ADA, which is an act of Congress regulating interstate commerce. However, since 1980, when Congress broadened
the scope of § 1331 by eliminating the amount in controversy requirement, § 1337 and similar specific statutes
granting federal jurisdiction have become unnecessarily redundant. See Winstead v. J.C. Penney Co., Inc., 933 F.2d
576, 580 (7th Cir. 1991) See also Dutcher v. Matheson, 733 F.3d 980, 985 (10th Cir. 2013) (“[B]ecause the phrase
‘arising under’ has the same meaning in both statutes, § 1337 is superfluous.”) (quoting 13D Charles Alan Wright, et
al., Federal Practice & Procedure § 3574 (3d ed., April 2013 update) (footnotes omitted)).
          5
            In the Prayer for Relief, PHI asks the Court to enter a declaratory judgment in its favor against the OSI
Defendants that “pursuant to the preemption provision of the ADA, the Insurance Laws as applied by the OSI
Defendants do not prohibit out-of-network air ambulance providers from Balance Billing patients[.]” (Id. at p. 11.)
PHI also asks the Court to enter declaratory judgment in favor of PHI against the OSI Defendants “that the
Insurance Laws, and any other section, rule, or regulation that OSI attempts to enforce to limit the price or rate for
PHI’s Transportation Services, are preempted, inapplicable and unenforceable as they relate to air carriers, like PHI,
and to permanently enjoin the OSI Defendants from enforcing such statutes and regulations against air carriers, like
PHI, that hold a Part 135 Air Carrier Certificate.” (Id.)
          6
            The Declaratory Judgments Act provides: “In a case of actual controversy within its jurisdiction … any
court of the United States, upon the filing of an appropriate pleading, may declare the rights and other legal relations
of any interested party seeking such declaration[.]” 28 U.S.C. § 2201.

                                                               8
review claims involving Balance Billing, and OSI has continued, and will continue, to apply

NMSA 1978 § 59A-57-4(B)(3)(d) to prohibit Balance Billing.” (Countercl. ¶ 10.) Both PHI and

the OSI Defendants assert that an actual dispute exists regarding whether the OSI Defendants

“can enforce the Insurance Laws to prevent PHI from Balance Billing.” (Id. ¶ 48.) Although the

parties have not raised the issue, the Court must satisfy itself that it has subject matter

jurisdiction over the Complaint and the Counterclaim. That includes an analysis of PHI’s

standing to bring the claims and the OSI Defendants’ standing to bring the Counterclaim.

       Federal courts have jurisdiction under 28 U.S.C. § 1331 to hear cases in which claimants

seek to enjoin allegedly preempted state regulation. See Shaw v. Delta Air Lines, 463 U.S. 85, 96

n.14 (1983) (“A plaintiff who seeks injunctive relief from state regulation, on the ground that

such regulation is pre-empted by a federal statute which, by virtue of the Supremacy Clause of

the Constitution, must prevail, thus presents a federal question which the federal courts have

jurisdiction under 28 U.S.C. § 1331 to resolve.”). See also Air Evac EMS, Inc. v. Texas, Dep’t of

Ins., Div. of Workers’ Comp., 851 F.3d 507, 515 (5th Cir. 2017) (citation omitted) (quoting

Shaw, supra). Under the Declaratory Judgments Act, “[i]n a case of actual controversy within its

jurisdiction, … any court of the United States, upon the filing of an appropriate pleading, may

declare the rights and other legal relations of any interested party seeking such declaration[.]” 28

U.S.C. § 2201.

       To invoke this Court’s subject matter jurisdiction and obtain either injunctive or

declaratory relief, however, the parties must present a justiciable case or controversy. New

England Health Care Employees Pension Fund v. Woodruff, 512 F.3d 1283, 1288 (10th Cir.

2008). To satisfy the ‘case or controversy’ requirement, a request for relief must settle “some

dispute which affects the behavior of the defendant toward the plaintiff.” Hewitt v. Helms, 482



                                                       9
U.S. 755, 761 (1987) The Tenth Circuit Court of Appeals observed that a claimant’s standing to

assert a claim for relief is an integral part of a justiciable controversy:

        As an irreducible constitutional minimum, a plaintiff must satisfy three criteria in
        order for there to be a “case of controversy” that may be resolved by the federal
        courts. First, the plaintiff must have suffered an “injury in fact”—an invasion of a
        legally protected interest that is both (a) concrete and particularized and (b) actual
        or imminent, not conjectural or hypothetical. Second, there must be a causal
        connection between that injury and the challenged action of the defendant—the
        injury must be “fairly traceable” to the defendant, and not the result of the
        independent action of some third party. Finally, it must be likely, not merely
        speculative, that a favorable judgment will redress the plaintiff’s injury.

Nova Health Systems v. Gandy, 416 F.3d 1149, 1153–54 (10th Cir. 2005) (citations omitted)

(holding that plaintiff lacked standing because it had not shown that the injury it may have

suffered due to the challenged Oklahoma law was caused by the defendants or that it would be

redressed by a judgment against them). For jurisdictional purposes, the Court must determine

whether PHI faces a concrete and actual or imminent injury-in-fact caused by the OSI

Defendants that is redressable by a favorable order from this Court. Id. at 1155. Conversely, the

OSI Defendants must show that their regulatory authority would be vindicated by a ruling in

their favor. See Skull Valley Band of Goshute Indians v. Leavitt, 215 F.Supp.2d 1232, 1252 (D.

Utah 2002) (finding that state defendants lacked standing to bring counterclaim that an

agreement was invalid because they were not parties to the agreement at issue: “Utah has no role

in protecting the Skull Valley Band or [Private Fuel Storage, LLC].”).

                A.      PHI’s Claims.

        The Court recognizes that PHI’s injury-in-fact is partial non-payment for emergency

transport services and its purported inability to balance bill patients. However, PHI has failed to

allege that the OSI Defendants caused those injuries. In administrative proceedings brought by

R.W. or R.C. against NMHC, the Superintendent decided that the NMPPA “prevents balance



                                                       10
billing for emergency services beyond the contractual cost sharing provisions of a plan[;]”

therefore, the Superintendent determined that R.W. and R.C. were “not responsible for the

balance due on [PHI’s] invoice.” (Compl. Ex. C, Ex. D.) That decision was a declaration that as

between the patients and NMHC, the patients are not responsible for the balance due on PHI’s

invoice. The Superintendent made no determination as to PHI’s ability to collect additional

reimbursement from NMHC or from the patients. The Superintendent tacitly acknowledged the

limits of the OSI’s authority in its statement that it did not have jurisdiction over matters between

carriers and providers. Thus, the Superintendent specifically did not determine “whether

[NMHC] is responsible for the balance due on [PHI’s] invoice.” (Id.)

         In the Bulletin, the Superintendent opined that New Mexico statutory law prohibits

balance billing for out-of-network emergency care for persons covered by managed care plans.

The Superintendent also determined that insurance carriers must hold their covered persons

harmless for the cost of out-of-network emergency services. (Compl. Ex. E.) The OSI, therefore,

decided that insurers, not patients, are liable for unreimbursed costs incurred for emergency

services. The OSI’s decisions concerning R.W. and R.C. and the OSI’s pronouncements in the

Bulletin are directed at insurers and patients. Consequently, PHI has failed to show that the OSI

Defendants’ enforcement of New Mexico insurance law have caused or will cause PHI’s asserted

injuries.7 PHI was not a party to the OSI external review proceedings, and the Bulletin was

addressed to “All Health Care Plans That Offer Coverage of Emergency Health Care Services


         7
           Under NMSA 1978 § 59A-2-1, “[a]ll powers relating to state supervision of insurance, insurance rates
and rate practices, together with collection of insurance licenses, taxes or fees, and all records pertaining to such
supervision are under control of the office of the superintendent of insurance.” The OSI has the authority to “enforce
those provisions of the Insurance Code that are administered by the superintendent;” and the OSI has “the powers
and authority expressly conferred by or reasonably implied from the provisions of the Insurance Code[.]” NMSA
1978 § 59A-2-8. The Superintendent “may invoke the aid of any court of competent jurisdiction through injunction,
mandamus or other appropriate process to enjoin any existing or threatening violation of any provision of the
Insurance Code or to enforce any order made or action taken by him in pursuance of law.” NMSA 1978 § 59A-2-
11(A).

                                                              11
Other Than on an Indemnity Basis.” (Comp. Ex. E.) In short, the Complaint fails to establish that

the OSI Defendants have the power to enforce the balance billing prohibition against PHI or any

other provider.

       In contrast, the United States District Court in Wyoming exercised jurisdiction over the

claims of an air ambulance provider, EagleMed, against the Wyoming Workers’ Compensation

Division (Division) and its officials. EagleMed, LLC v. Wyoming ex rel. Dept. of Workforce, 227

F.Supp.3d 1255, 1262 (D. Wyo. 2016) aff’d in relevant part EagleMed, LLC v. Cox, 868 F.3d

893 (10th Cir. 2017). The court examined the statutes requiring the Division to “allow a

reasonably charge for the ambulance service at a rate not in excess of the rate schedule

established by the director under the procedure set forth for payment of medical and hospital

care.” Id. (citing Wyo. Stat. § 27-14-401(e)). From 2012 through 2014, EagleMed had submitted

bills to the Division for air ambulance services charging the Division a much higher rate than the

regulatory rate. Id. However, the Division paid EagleMed only the regulatory rate. Id. EagleMed

sued the Division and its officials inter alia for a judgment declaring that the statute allowing the

Division to establish a rate schedule statute was preempted by the ADA. Id. 1262-63. The

Division had argued that EagleMed had not presented a case or controversy sufficient for

jurisdiction under the Declaratory Judgments Act, 28 U.S.C. § 2201. The court observed:

“Federal courts have consistently found a case or controversy in suits between state officials

charged with enforcing a law and private parties potentially subject to enforcement. So long as

the plaintiff faces a credible threat of enforcement, redressability is generally not an obstacle….”

Id. at 1268 (quoting Consumer Data Indus. Ass’n v. King, 678 F.3d 898, 905 (10th Cir. 2012)).

Under Wyoming law, payment for EagleMed’s services was directly within the Division’s

control. Id. “The fee schedule has been enforced against [EagleMed], and they have challenged



                                                     12
enforcement at the Division level, only to have that case stayed pending the outcome of this

action.” Id. The district court concluded that “[u]nder the … statutory and regulatory scheme, the

air ambulance entities are limited in the amount of compensation they may receive for their

services by the Division’s fee schedule as implemented by the defendants.” Id. at 1275. The

court recognized that the Division’s adherence to the rate schedule caused EagleMed’s injury,

which was redressable by a favorable judgment. Id. The court acknowledged that if the

Wyoming statute and regulations were preempted, the defendants could not continue to enforce

the rate schedule, “which in turn would cause the Division to pay the billed rate or seek the

Wyoming Legislature’s amendment of the statutes[.]” Id. See also Valley Med Flight, Inc. v.

Dwelle, 171 F.Supp.3d 930, 941–943 (D. N.D. 2016) (holding that North Dakota statutes

administered by health department requiring air ambulance providers to become participating

providers with a certain percentage of insurers doing business in North Dakota and statutes

mandating fee schedules for workers’ compensation were preempted under the ADA).

       By contrast, under NMSA 1978 § 59A-57-4(B)(3)(d), the OSI is required to protect

patients by regulating insurers who issue managed health care plans. Specifically, the OSI must

issue regulations requiring insurers to “ensure that patients are able to receive appropriate out-of-

network emergency care at no additional cost.” Id. Under this statutory language, the OSI may

enforce the “no additional cost” requirements against insurers, but the statute contains no

language allowing the OSI to enforce the “no additional cost” provision against the providers of

those out-of-network emergency services. In the Bulletin, the Superintendent interpreted this

statutory language as a requirement that insurers like NMHC must hold their covered persons

harmless for the additional cost of out-of-network emergency services. Therefore, it is NMHC,

not the OSI, which can redress PHI’s injury. In short, PHI has not shown that the OSI



                                                     13
Defendants have caused PHI to incur an actual redressable injury. Consequently, PHI lacks

standing to sue the OSI Defendants for injunctive and declaratory relief.8

                 B.       The OSI Defendants’ Counterclaim

        The OSI Defendants’ Counterclaim asks the Court to declare that PHI is subject to

NMSA 1978 § 59A-57-4(B)(3)(d), that § 59A-57-4(B)(3)(d) is not preempted by the ADA, and

that PHI may not balance bill patients covered by managed health care plans. As discussed

above, even though the OSI Defendants contend that the OSI will continue to apply the statute to

prohibit balance billing, the OSI fails to establish that it has the power to enforce against PHI,

which is not an insurer, the prohibition of balance billing.9 Simply put, the statutes and regulation

cited by the OSI do not directly grant the OSI the power to enforce the balance billing

prohibition against providers like PHI. Instead, the OSI relied upon these statutes and regulation

as the source of a covered patient’s right to have the patient’s insurer hold the patient harmless

for balance bills. Hence, if R.W. and R.C. take advantage of the OSI’s determination that NMHC

must hold them harmless from PHI’s balance bills, the OSI will incur no injury that needs to be

redressed by this Court. In sum, PHI’s injury and the OSI’s perceived injury cannot be redressed

by a judgment on PHI’s claims and the OSI’s Counterclaim.



        8
         The Court notes that even if the Court had jurisdiction, under Rule 19, NMHC and perhaps R.W. and R.C.
may have to be joined as parties to afford complete relief.
       9
         As one court observed:

        The Superintendent of Insurance is the director of the insurance division of the Public Regulation
        Commission, see N.M.S.A.1978, § 8–8–9, which “shall administer and enforce the laws with
        which it is charged and has every power conferred by law,” N.M.S.A.1978, § 8–8–4. Under New
        Mexico law, the Superintendent of Insurance has the authority to make “reasonable rules and
        regulations necessary for or as an aid to administration or effectuation of any provision of the
        Insurance Code.” N.M.S.A.1978, § 59A–2–9. The Insurance Division maintains all powers
        “relating to state supervision of insurance, insurance rates and rate practices.” N.M.S.A.1978, §
        59A–2–1.

Valdez v. Metro. Prop. & Cas. Ins. Co., 867 F. Supp. 2d 1143, 1193 (D. N.M. 2012).


                                                            14
       IT IS ORDERED that PHI’s claims asserted in the COMPLAINT (Doc. No. 1) and the

Counterclaim asserted in the OSI Defendants’ ANSWER TO COMPLAINT [Doc. 1] AND

COUNTERCLAIM FOR DECLARATORY JUDGMENT (Doc. No. 10) will be dismissed

without prejudice for lack of subject matter jurisdiction.




                                      SENIOR UNITED STATES DISTRICT JUDGE




                                                     15
